       Case 2:18-cr-00018-MCE Document 37 Filed 02/11/21 Page 1 of 1


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Douglas_Beevers@fd.org
6    Attorney for Defendant
     MARQUESE ROBERTS
7
8                               IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                  )   Case No. 2:18-cr-00018-MCE
11                                              )
     Plaintiff,                                 )   ORDER TO FILE EXHIBIT A TO MOTION
12                                              )   FOR COMPASSIONATE RELEASE UNDER
     vs.                                        )   SEAL
13                                              )
     MARQUESE ROBERTS                           )
14                                              )
                                                )
15   Defendant.                                 )
                                                )
16
            IS HEREBY ORDERED that the Request to Seal Exhibit A in Mr. Robert’s case be
17
     granted so that the private medical information is not available on the public docket. The Exhibit
18
     is to be provided to the Court and opposing counsel.
19
            These documents shall remain under seal until further Order of the Court.
20
            IT IS SO ORDERED.
21
     Dated: February 10, 2021
22
23
24
25
26
27
28

      Order to Seal Documents                        -1-
